                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA



 KENDRA DAVIS O/B/O K.M.                                 CIVIL ACTION

                                                         NO: 18-4928
 VERSUS


 NANCY BERRYHILL, ACTING                                 SECTION: “J” (3)
 COMMISSIONER OF SOCIAL
 SECURITY ADMINISTRATION




                                      ORDER



      The Court, having considered the record, the applicable law, the Parties’ Cross-

Motions for Summary Judgment (Rec. Docs. 14, 17), the Magistrate Judge’s Report

and Recommendation (Rec. Doc. 18), and the lack of objections by Plaintiff, hereby

approves the Magistrate Judge’s Report and Recommendation and ADOPTS it as its

opinion herein.

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion for Summary Judgment (Rec. Doc.

14) is DENIED.

      IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment (Rec. Doc. 17) is GRANTED.

      New Orleans, Louisiana, this 3rd day of September, 2019.




                                                 CARL J. BARBIER
                                                 UNITED STATES DISTRICT JUDGE
